              Case 3:19-cv-00610-JD Document 61-2 Filed 04/07/21 Page 1 of 1




 1                                     UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3
     LISA HESSELGESSER,                                    CASE NO. 19-CV-00610-JD
 4
            Plaintiff,                                     [PROPOSED] ORDER GRANTING
 5                                                         DEFENDANTS’ ADMINISTRATIVE
     v.                                                    MOTION TO SEAL
 6
     CITY OF BERKELEY, et al.,                             DATE:          May 13, 2021
 7                                                         TIME:          10:00 a.m.
            Defendants.                                    JUDGE:         Hon. James Donato
 8                                                         LOCATION:      USDC
                                                                          450 Golden Gate Avenue, 19th Floor
 9                                                                        San Francisco, CA 94102
10                                                         SAC Filed:     June 14, 2019
11

12          Upon consideration of Defendants’ Administrative Motion to File Documents Under Seal and
13   Notice of Lodging Pursuant to Civil Local Rule 79-5; the papers submitted in support; the supporting
14   declaration; and good cause appearing, IT IS HEREBY ORDERED that the Clerk shall seal the
15   unredacted version of Exhibit A to the Declaration of Camille Hamilton Pating in Support of
16   Defendants’ Motion for Summary Judgment on the Second Amended Complaint.
17          The specific portions of the Complaint that include Confidential material and which Defendants
18   move to file under seal are identified as follows:
19
                                       Document                                   Portion To Be Sealed
20
      Exhibit A to the Declaration of Camile Hamilton Pating in Support of            Entire document
21    Defendants’ Motion for Summary Judgment on the Second Amended
      Complaint
22

23
            IT IS SO ORDERED.
24

25
            DATE:
26

27                                                                Hon. James Donato
28


      [PROP.] ORDER GRANTING SEALING                                                   CASE NO. 19-CV-00610-JD
